                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 2:18-CR-0224 KJM

NARCISCO MENDOZA-GARCIA,
 aka Candido Mendoza,
                      Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Narcisco Mendoza-Garcia
 Detained at           San Joaquin County Jail
 (custodian):
 Detainee is:          a.)    ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                 charging detainee with: 8 U.S.C. Section 1326
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court
                                 ___________________
 Detainee will:        a.)         return to the custody of detaining facility upon termination of proceedings
                                 ☐ ___________________
                  or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is
                                   ____________
                                     currently being served at the detaining facility

                       Appearance is necessary [FORTHWITH ] in the Eastern District of California.

                       Signature:                                /s/ Shea J. Kenny
                       Printed Name & Phone No:                  SHEA J. KENNY (916) 554-2764
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.
Dated: December 18, 2018




Please provide the following, if known:
 AKA(s) (if             Candido Mendoza                                                   ☒Male      ☐Female
 Booking or CDC #:      18-19467                                                          DOB:       xx/xx/1981
 applicable):
 Facility Address:      999 West Matthews Road, French Camp,                              Race:
 Facility Phone:                                                                          FBI#:
 Currently              CA

 Incarcerated For:                                RETURN OF SERVICE
Executed on:
               (signature)
